Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 1 of 10 PageID# 41470




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

   IN RE: CAPITAL ONE CONSUMER                          )
   DATA SECURITY BREACH LITIGATION                      )      MDL No. 1:19md2915 (AJT/JFA)

                         AMAZON’S MEMORANDUM IN SUPPORT OF
                             MOTION TO FILE UNDER SEAL

           Defendants, Amazon.com, Inc., and Amazon Web Services, Inc. (together, “Amazon”),

    by counsel and pursuant to Local Civil Rule 5 of Local Rules for the United States District Court

    for the Eastern District of Virginia, file this memorandum in support of Amazon’s Motion to

    File Under Seal filed in conjunction with Amazon’s Reply in Support of Amazon’s Motion for

    Summary Judgment (“Memorandum”). Amazon moves to file under seal Exhibits A–F and the

    designated portions of the unredacted Memorandum. These documents have been designated

    as “Confidential,” “Confidential – Outside Counsel Only,” or “Confidential – Outside Counsel

    Only – Security Sensitive” pursuant to the Amended Stipulated Protective Order (Dkt. 368),

    and pertain to Amazon and Capital One’s sensitive, corporate information, the public disclosure

    of which would be harmful to their interests, as well as Plaintiffs’ confidential personal

    information.

           Complete and unredacted versions of the Memorandum and Exhibits A–F have been

    lodged with the Court as sealed filings pursuant to Local Civil Rule 5. Amazon has also filed a

    notice of filing under seal as required by Local Civil Rule 5. Amazon respectfully submits that

    the designated portions of the unredacted Memorandum and Exhibits A–F to the Memorandum

    remain sealed because they contain Amazon’s and Capital One’s confidential and proprietary

    business information.
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 2 of 10 PageID# 41471




    I.      THE PROCEDURAL REQUIREMENTS FOR SEALING HAVE BEEN MET.

            Under the local rules of this Court, a party may file a motion to seal together with the

    proposed sealed filings. Local Civ. R. 5(C). The Court will subsequently determine whether

    the sealing or redactions are proper.

            A “trial court has supervisory power over its own records and may, in its discretion, seal

    documents if the public’s right of access is outweighed by competing interests.” In re Knight

    Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984). Before documents within a case may be filed

    under seal in the Fourth Circuit, the parties must: (1) provide notice to the public and give the

    public an opportunity to object to the sealing; (2) consider less drastic alternatives; and (3)

    provide specific findings in support of the decision to seal and the rejection of alternatives.

    Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000). All of these prerequisites are

    satisfied here.

            First, the Court must provide notice of a request for sealing in the court record and

    provide interested persons with “an opportunity to object.” In re Knight, 743 F.2d at 235. The

    Court does not need to provide notice to the public of each document to be sealed where such

    individual notice would be “impractical” and “unwarranted,” as is the case here. Id. It is

    sufficient to docket the notice “reasonably in advance of deciding the issue.” Id. In accordance

    with Local Civil Rule 5, Amazon’s sealing motion was publicly docketed, with a notice filed

    stating that any party or nonparty could object.

            Second, the Court must consider less drastic alternatives such as redactions or limited

    sealing. Here, Amazon has used less drastic sealing measures where possible, for Exhibits A–

    F, including redacting the confidential exhibits, rather than entirely sealing all of the exhibits

    and Memorandum – which the Court should find is proper. Given the nature of the information,




                                                       2
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 3 of 10 PageID# 41472




    sealing and/or redacting the exhibits and Memorandum is the only means by which to protect

    Amazon’s, Capital One’s, and the Plaintiffs’ information. The exhibits cover deposition

    testimony describing confidential and sensitive information such Amazon’s security. No other

    procedure other than the filing under seal will be sufficient to preserve the confidentiality of the

    documents and the sensitive technical information discussed in A–F as well as the designated

    portions of the Memorandum that cite to or reference those Exhibits. See, e.g., Walker Sys., Inc.

    v. Hubbell, Inc., 188 F.R.D. 428, 429 (S.D. W. Va. 1999) (stating “[w]here . . . the information

    sought to be protected concerns documents that the parties in good faith believe contain trade

    secrets or other confidential information, and the orders are routinely agreed upon by the parties,

    such orders should be granted”) (citing Bayer AG & Miles, Inc. v. Barr Labs, Inc., 162 F.R.D.

    456, 465 (S.D.N.Y. 1995); Fed. R. Civ. P. 26(c)). Given the nature of the information, as

    explained below in Section II, sealing the exhibits and redacting the brief are the only means by

    which to guarantee protection of Amazon’s information.

           Third, the Court must make specific findings, supported by the record, that justify

    sealing based on either the First Amendment or common law. It is well-settled that there is a

    public right of access to “judicial records.” See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

    597 (1978). The public right of access may be based on the common law or the First

    Amendment. The common law right of access applies to “all judicial records and documents,”

    while the First Amendment right of access applies “only to particular judicial records and

    documents” – such as exhibits filed in connection with plea hearings and sentencing hearings

    in criminal cases, and trial proceedings and dispositive motions in civil cases. Stone v. Univ. of

    Maryland Med. Sys. Corp., 855 F.2d 178, 180–81 (4th Cir. 1988).




                                                     3
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 4 of 10 PageID# 41473




           Where the First Amendment attaches on dispositive motions such as summary judgment,

   courts still recognize that “private interests might also implicate higher values sufficient to

   override (or, in an alternative mode of analysis, to except the proceeding or materials at issue

   from) the First Amendment presumption of public access.” Level 3 Commc’ns, LLC v. Limelight

   Networks, Inc., 611 F. Supp. 2d 572, 580 (E.D. Va. Apr. 30, 2009). “For example, the Fourth

   Circuit has suggested that ‘[a] corporation may possess a strong interest in preserving the

   confidentiality of its proprietary and trade-secret information, which in turn may justify partial

   sealing of court records [under the First Amendment].’” Benedict v. Hankook Tire Co. Ltd., 323

   F. Supp. 3d 747, 755 (E.D. Va. June 15, 2018) (alteration in original) (quoting Doe v. Public

   Citizen, 749 F.3d 246, 269 (4th Cir. 2014) (citing Nixon, 435 U.S. at 598)).

           The Memorandum and exhibits contain information reflecting technical security

   information, which constitutes highly confidential and proprietary business information. This

   information has not been made public. And the general public would have little interest in the

   information because it was generated by, and relates to, the internal activities of private entities

   and individuals. See, e.g., Crum & Crum Enters. v. NDC of Cal., No. 09-145 (RBK), 2011 U.S.

   Dist. LEXIS 24690, at *12 (D. Del. Mar. 11, 2011). As such, the redactions portions of the

   Memorandum and exhibits should remain under seal. See E. W., LLC v. Rahman, 2012 WL

   3841401, *3 (E.D. Va. Sept. 4, 2012) (granting motion to seal that was “narrowly tailored to

   protect information related to confidential business information and other trade secret protected

   information,” namely “the parties’ respective sensitive financial data, including gross profit data,

   the disclosure of which would be highly likely to cause significant harm to the business

   competitive position of both parties”); Flexible Benefits Council v. Feltman, 2008 WL 4924711,

   *1 (E.D. Va. Nov. 13, 2008) (granting motion to seal document containing and summarizing




                                                     4
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 5 of 10 PageID# 41474




   “sensitive financial information of Plaintiff, including 15 years of revenue data” because “[t]he

   public’s interest in access is outweighed here by the Plaintiff’s interest in preserving

   confidentiality”).

          Accordingly, under the First Amendment standard, Amazon’s strong interest in

   preserving the confidentiality of its proprietary business information justifies the sealing of

   portions of the Memorandum and the attached exhibits. Sealing judicial records to protect

   sensitive business information is appropriate to prevent court files from becoming “sources of

   business information that might harm a litigant’s competitive standing.” See Nixon, 435 U.S. at

   598.

   II.     AMAZON’S AND CAPITAL ONE’S CONFIDENTIAL BUSINESS
           INFORMATION SHOULD BE SHIELDED FROM PUBLIC ACCESS.

           A district court may order a filing to be sealed where it contains confidential business

    information. In fact, a corporation’s confidential information is considered a type of property

    to which the corporation has an exclusive right and benefit. See e.g. Carpenter v. United States,

    484 U.S. 19, 26 (1987).          The public right of access must give way to protect

    the confidential business information of parties in judicial filings. See, e.g., Nixon, 435 U.S. at

    598; In re Knight, 743 F.2d at 235 (sealing court records is permissible to prevent others from

    “gaining a business advantage” from materials filed with court). As detailed below, designated

    portions of the Memorandum and Exhibits A–F contain confidential technical and business

    information that could harm Amazon and Capital One if filed publicly. Accordingly, the Court

    should seal the exhibits and the unredacted version of the Memorandum, as they contain

    confidential business information that should be shielded from public access.




                                                     5
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 6 of 10 PageID# 41475




           A.      APPLICATION OF LAW TO THE SEALED EXHIBITS A–F AND
                   REDACTED MEMORANDUM.

           Exhibit A: This exhibit is the excerpted transcript of the September 22, 2020 deposition

    of Amazon’s witness Don Barber and contains testimony that was designated as “Confidential”

    by Amazon pursuant to the Amended Stipulated Protective Order (Dkt. No. 368).

           The designated testimony in this exhibit is confidential and competitively sensitive, and

    public disclosure could reveal confidential information about security settings, risk

    management, or AWS services for Amazon customers. Accordingly, this exhibit should not be

    disclosed to the public.

           Exhibit B: This exhibit is the excerpted transcript of the October 2, 2020 deposition of

    Michael Haken and contains testimony that was designated as “Confidential” by Amazon and

    Capital One pursuant to the Amended Stipulated Protective Order (Dkt. No. 368).

           The designated testimony in this exhibit is confidential and competitively sensitive, and

    public disclosure of this exhibit could provide outsiders with non-public details regarding

    Amazon’s and Capital One’s cybersecurity practices, including specific tools employed by

    Capital One in its cloud environment. The public disclosure of the designated portions of this

    exhibit could compromise Amazon’s and Capital One’s overall security and cause both parties

    competitive injury. Accordingly, this exhibit should not be disclosed to the public.

           Exhibit C: This exhibit is the excerpted transcript of the September 18, 2020 deposition

    of Stephen Schmidt and contains testimony that was designated as “Confidential” by Amazon

    pursuant to the Amended Stipulated Protective Order (Dkt. No. 368).

           The designated testimony in this exhibit is confidential and competitively sensitive, and

    public disclosure of this exhibit could provide outsiders with non-public details regarding

    Amazon’s business relationships and Amazon’s cybersecurity tools. The public disclosure of



                                                   6
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 7 of 10 PageID# 41476




    the designated portions of this exhibit could compromise Amazon’s security and cause it

    competitive injury. Accordingly, this exhibit should not be disclosed to the public.

           Exhibit D: This exhibit is the excerpted transcript of the October 29, 2020 deposition

    of Becky Weiss and contains testimony that was designated as “Confidential” by Amazon

    pursuant to the Amended Stipulated Protective Order (Dkt. No. 368).

           The designated testimony in this exhibit is confidential and competitively sensitive, and

    public disclosure of this exhibit could provide outsiders with non-public details regarding

    Amazon’s cybersecurity tools. The public disclosure of the designated portions of this exhibit

    could compromise Amazon’s security and cause it competitive injury. Accordingly, this exhibit

    should not be disclosed to the public.

           Exhibit E: This exhibit is the excerpted transcript of the June 11, 2020 deposition of

    Amazon 30(b)(6) witness Steve Schuster and contains testimony that was designated as

    “Confidential” or “Confidential – Outside Counsel Only” by Amazon and Capital One pursuant

    to the Amended Stipulated Protective Order (Dkt. No. 368).

           The designated testimony in this exhibit is confidential and competitively sensitive, and

    public disclosure of this exhibit could provide competitors and threat actors with non-public

    details regarding Amazon’s and Capital One’s cybersecurity tools and practices, Amazon’s and

    Capital One’s communications about the cyber incident, the incident investigation, and the

    specific techniques that Paige Thompson used to carry out the cyber incident. The public

    disclosure of the designated portions of this exhibit could compromise Amazon’s and Capital

    One’s overall security and cause both parties competitive injury. Accordingly, this exhibit

    should not be disclosed to the public.




                                                   7
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 8 of 10 PageID# 41477




           Exhibit F: This exhibit is the excerpted transcript of the June 9, 2020 deposition of

    Amazon’s Rule 30(b)(6) witness Michael Haken and contains testimony that was designated as

    “Confidential” by Amazon and Capital One pursuant to the Amended Stipulated Protective

    Order (Dkt. No. 368).

           The designated testimony in this exhibit is confidential and competitively sensitive, and

    public disclosure of this exhibit could provide outsiders with non-public details regarding

    Amazon’s and Capital One’s cybersecurity practices, including specific tools employed by

    Capital One in its cloud environment. The public disclosure of the designated portions of this

    exhibit could compromise Amazon’s and Capital One’s overall security and cause both parties

    competitive injury. Accordingly, this exhibit should not be disclosed to the public.

           Redacted Memorandum: The redacted portions of the Memorandum cite to and

    incorporate information from Exhibits A–F including quotes and summaries of confidential

    and/or competitively-sensitive information. Filing an un-redacted version of the Memorandum

    would be as injurious to Amazon, Capital One, and Plaintiffs as would be not sealing the

    Exhibits.

                                           CONCLUSION

           Accordingly, protecting Amazon’s confidential, proprietary, and sensitive business

    information justifies sealing these materials that were filed in connection with Amazon’s Reply

    in Support of its Motion for Summary Judgment. Amazon respectfully requests that its Motion

    to Seal be granted consistent with the proposed order attached hereto, and the identified

    materials be redacted or sealed.




                                                   8
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 9 of 10 PageID# 41478




   August 23, 2021                   Respectfully submitted,

                                     /s/ Robert R. Vieth
                                     Robert R. Vieth, Esq. (VSB No. 24304)
                                     HIRSCHLER FLEISCHER, PC
                                     8270 Greensboro Drive, Suite 700
                                     Tysons Corner, VA 22102
                                     T: (703) 584-8366
                                     F: (703) 584-8901
                                     Email: rvieth@hirschlerlaw.com

                                     Local counsel for Defendants Amazon.com, Inc. and
                                     Amazon Web Services, Inc.

                                     Tyler G. Newby (admitted pro hac vice)
                                     Brian Buckley (admitted pro hac vice)
                                     Laurence F. Pulgram (admitted pro hac vice)
                                     Jedediah Wakefield (admitted pro hac vice)
                                     Vincent Barredo (admitted pro hac vice)
                                     Andrew M. Lewis (admitted pro hac vice)
                                     Janie Y. Miller (admitted pro hac vice)
                                     Meghan E. Fenzel (admitted pro hac vice)
                                     Sarah V. Lightstone (admitted pro hac vice)
                                     Rina Plotkin (admitted pro hac vice)
                                     FENWICK & WEST LLP
                                     555 California Street, 12th Floor
                                     San Francisco, CA 94104
                                     Telephone: (415) 875-2300
                                     Facsimile: (415) 281-1350
                                     Email: tnewby@fenwick.com
                                            bbuckley@fenwick.com
                                            lpulgram@fenwick.com
                                            jwakefield@fenwick.com
                                            vbarredo@fenwick.com
                                            alewis@fenwick.com
                                            jmiller@fenwick.com
                                            mfenzel@fenwick.com
                                            slightstone@fenwick.com
                                            rplotkin@fenwick.com

                                     Counsel for Defendants Amazon.com, Inc. and
                                     Amazon Web Services, Inc.




                                         9
Case 1:19-md-02915-AJT-JFA Document 1889 Filed 08/23/21 Page 10 of 10 PageID# 41479




                                     CERTIFICATE OF SERVICE

           I hereby certify that on August 23, 2021, I electronically filed the foregoing document

   AMAZON’S MEMORANDUM IN SUPPORT OF AMAZON’S MOTION TO FILE

   UNDER SEAL with the Clerk of the Court using the CM/ECF system, which will send notice of

   electronic filing to all counsel of record.




                                                 /s/ Robert R. Vieth
                                                 Robert R. Vieth, Esq. (VSB No. 24304)
                                                 HIRSCHLER FLEISCHER, PC
                                                 8270 Greensboro Drive, Suite 700
                                                 Tysons, Virginia 22102
                                                 T: (703) 584-8366
                                                 F: (703) 584-8901
                                                 Email: rvieth@hirschlerlaw.com

                                                 Local Counsel for Defendants Amazon.com, Inc.
                                                 and Amazon Web Services, Inc.
